                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


RANDALL THOMAS MCARTY                                                               PLAINTIFF


v.                                    Civil No. 6:18-cv-06032


WARDEN NURZAHAL FAUST                                                              DEFENDANT


                                             ORDER

       Before the Court is Plaintiff’s Motion to Issue Subpoena on Non-Party and Defendant’s

Response to Plaintiff’s Motion. (ECF No. 74 and 75). In the Motion, Plaintiff seeks the production

of information concerning Defendant Faust, specifically with respect to “how many times she has

been accused of retaliating against inmates and the number of times she has been discipline[d] for

wrong-doing.”    The Defendant’s Response argues that it does not maintain a database of

grievances or complaints filed against employees, but rather that grievances or complaints are

maintained in each inmate’s file; that such material would be irrelevant to Plaintiff’s case; and,

that such information is not likely to lead to discoverable information.

       The Court, noting that the Arkansas Department of Correction does not maintain a database

of such information, and being mindful of the constraints of the Federal Rules of Evidence, finds

that Plaintiff’s Motion should be, and hereby is, DENIED.

         IT IS SO ORDERED, this 4th day of October 2019.
                                                             /s/ Barry A. Bryant
                                                             HON. BARRY A. BRYANT
                                                             UNITED STATES MAGISTRATE




                                                 1
